DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 18 October 2019. The present application claims 1-34, submitted on 18 October 2019 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 recites the limitation "the type" in each respective claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster, III et al (U.S. Pub. No. 2009/0178374).
Regarding claims 1, 25, 27 & 33 , Lancaster, III et al discloses (see Figure 1 and Figure 2) a method of wrapping a non-cylindrical load (104) with packaging material (118) using a wrapping apparatus (see Paragraph 0038) of the type including a packaging material dispenser (116) for dispensing packaging material (118) to the load (104), the method comprising: generating relative rotation between the packaging material dispenser (116) and the load (104) about a center of rotation (see Paragraph 0042); and controlling a dispense rate of the packaging material dispenser (116) during the relative rotation using an alternating current variable frequency drive (VFD) (see paragraph 0048) to maintain a substantially constant torque (The described “wrap force” has been interpreted to be equivalent to claimed “toque”) for a dispenser motor (150) of the packaging material dispenser (116) while maintaining a speed of the dispenser motor (150) within a speed window that is based at least in part on a rate of relative rotation between the packaging material dispenser (116) and the load (see Paragraph 0041 & Paragraph 0053).
Regarding claim 2, 26 & 28, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein controlling the dispense rate to maintain the substantially constant torque for the dispenser motor (150) while maintaining the speed of the dispenser motor (150) within the speed window includes (see Paragraph 0041 & Paragraph 0053): receiving a first input signal representative of the rate of relative rotation between the packaging material dispenser (116) and the load (see Paragraph 0044); receiving a second input signal representative of dispenser motor torque (see Paragraph 0096); and controlling a speed of the dispenser motor (150) in response to the first and second input signals to control the torque of the dispenser motor (150) to match a torque setpoint (see Paragraph 0093).
Regarding claim 3, Lancaster, III et al discloses (see Figure 1 and Figure 2) determining the torque setpoint by: determining a torque window using a work offset; and determining the torque setpoint within the torque window using a wrap force parameter (see Paragraph 0096).
Regarding claim 4, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein the packaging material dispenser (116) prestretches the packaging material (118), and wherein the work offset offsets a torque associated with prestretching the packaging material (see Paragraph 0044).
Regarding claim 5, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein the work offset varies as a function of packaging material thickness and/or packaging material type (see Paragraph 0050).
Regarding claim 6, Lancaster, III et al discloses (see Figure 1 and Figure 2) further comprising determining the work offset in response to input of a packaging material thickness and/or a packaging material type (see Paragraph 0050).
Regarding claim 7, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein the wrap force parameter is a packaging material tension parameter (see Paragraph 0094).
Regarding claim 8, Lancaster, III et al discloses (see Figure 1 and Figure 2) further comprising determining the wrap force parameter in response to input of a packaging material tension (see Paragraph 0096).
Regarding claim 9, Lancaster, III et al discloses (see Figure 1 and Figure 2) determining the wrap force parameter in response to input of a desired containment force for the load (see Paragraph 0117).
Regarding claim 10, Lancaster, III et al discloses (see Figure 1 and Figure 2) determining the wrap force parameter in response to input of one or more characteristics of the load (see Paragraph 0117).
Regarding claim 11, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein receiving the first input signal includes receiving the first input signal from a rotational drive that generates the relative rotation (see Paragraph 0044).
Regarding claim 12, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein receiving the first input signal includes receiving the first input signal from an encoder (128) that senses the relative rotation (see Paragraph 0044).
Regarding claim 13, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein receiving the first input signal includes calculating a relative rotation speed (see Paragraph 0044).
Regarding claim 14, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein controlling the dispense rate to maintain the substantially constant torque for the dispenser motor (15) while maintaining the speed of the dispenser motor (150) within the speed window further includes: determining the speed window using the first input signal; and holding a speed signal in the VFD within the speed window (see Paragraph 0041 & Paragraph 0053).
Regarding claim 15, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein determining the speed window includes determining the speed window further using a load characteristic (see Paragraph 0050).
Regarding claim 16, Lancaster, III et al discloses (see Figure 1 and Figure 2) determining the load (104) characteristic in response to input of a load size or a load dimension (see Paragraph 0050).
Regarding claim 17, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein determining the speed window further including the load characteristic includes controlling a width of the speed window based at least in part on the load characteristic (see Paragraph 0050).
Regarding claim 18, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein holding the speed signal in the VFD includes, in response to determining that an adjusted speed signal determined to maintain the substantially constant torque for (150) is outside of the speed window, setting the speed signal to a bounding speed of the speed window (see Paragraph 0041 & Paragraph 0053). 
Regarding claim 19, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein the second input signal is a current signal (see Paragraph 0044).
Regarding claim 20, Lancaster, III et al discloses (see Figure 1 and Figure 2) detecting a packaging material (118) break using the second input signal (see Paragraph 0096).
Regarding claim 21, 29, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein detecting the packaging material (118) break includes detecting the packaging material (118) break based upon the second input signal indicating a torque that is below a torque window (see Paragraph 0096).
Regarding claim 22, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein detecting the packaging material (118) break includes detecting the packaging material (118) break based upon the second input signal indicating a torque that is below the torque window for a predetermined duration (see Paragraph 0096 and Paragraph 0097).
Regarding claim 23, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein controlling the dispense rate to maintain the substantially constant torque for the dispenser motor (150) while maintaining the speed of the dispenser motor (150) within the speed window is performed without sensing a tension in a web of the packaging material (see Paragraph 0041 & Paragraph 0053).
Regarding claim 24, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein the dispenser motor (150) is an alternating current (AC) motor (see Paragraph 0048).
Regarding claim 30, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein at least a portion of the control logic (176) is disposed in the VFD (see Paragraph 0050).
Regarding claim 31, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein at least a portion of the control logic (176) is disposed in a main controller for the wrapping apparatus (see Paragraph 0050).
Regarding claim 32, Lancaster, III et al discloses (see Figure 1 and Figure 2) wherein the apparatus (100) lacks a force sensing device for sensing tension in a web of the packaging material (118), and wherein the control logic (176) is configured to control the dispense rate to maintain the substantially constant torque for the dispenser motor (150) while maintaining the speed of the dispenser motor (150) within the speed window without sensing the tension in the web of the packaging material (see Paragraph 0049).
Regarding claim 34, Lancaster, III et al discloses (see Figure 1 and Figure 2) a program product (160), comprising: a computer readable medium (see Paragraph 0050); and program code configured upon execution by a controller (170) in an apparatus (100) that wraps a load (104) with packaging material (118) using a packaging material dispenser (116) adapted for relative rotation with the load (104) about a center of rotation and including a dispenser motor (150) driven by an alternating current variable frequency drive (VFD) (164), wherein the program code is configured to (116) during the relative rotation to maintain a substantially constant torque for the dispenser motor (150) while maintaining a speed of the dispenser motor (150) within a speed window that is based at least in part on a rate of relative rotation between the packaging material dispenser (116) and the load (see Paragraph 0041 & Paragraph 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731